     Case 3:19-cv-01622-W-AHG Document 28 Filed 04/30/20 PageID.134 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH RUSSO,                                         Case No.: 19-CV-1622 W (AHG)
12                                        Plaintiff,
                                                           ORDER GRANTING JOINT
13   v.                                                    MOTION TO DISMISS WITH
                                                           PREJUDICE [DOC. 27]
14   JPMORGAN CHASE BANK, N.A.,
15
                                        Defendant.
16
17
              Pending before the Court is a joint motion to dismiss this case with prejudice.
18
     Good cause appearing, the Court GRANTS the joint motion [Doc. 27] and ORDERS the
19
     case DISMISSED WITH PREJUDICE. The parties shall each bear their own fees and
20
     costs.
21
22            IT IS SO ORDERED.
23
24   Dated: April 30, 2020
25
26
27
28

                                                       1
                                                                                  19-CV-1622 W (AHG)
